                       Case 1:20-cv-02579-BCM Document 43 Filed 04/27/21 Page 1 of 1




                     Scott D. Storm
                  sds@hurwitzfine.com

                                                                 April 26, 2021

             VIA ECF

             Hon. Barbara C. Moses
             United States Magistrate Judge                                                            4/27/21
             United States District Court
             Southern District of New York
             Daniel Patrick Moynihan
             United States Courthouse
             500 Pearl Street
             New York, NY 10007-1312

                             RE:        Stanislaw Koczwara vs. Nationwide General Insurance Company
                                        Case No.: 1:2-cv-02579-BCM


             Dear Judge Moses:

                     Please accept this letter motion as a formal request to remove me as attorney of record for
             the defendant, Nationwide General Insurance Company. I no longer defend Nationwide in this
             action and I am now a member of Hurwitz & Fine, P.C.

                    I respectfully request that I be removed from the case docket and terminated from receiving
             any notifications in this matter.

                      Thank you for your consideration.
                                                                     Respectfully submitted,     Application GRANTED.
                                                                                                 The Clerk of Court is
                                                                     HURWITZ & FINE, P.C.        respectfully directed to
                                                                                                 terminate attorney Storm
                                                                     s/Scott D. Storm            as counsel of record in
                                                                                                 this action. So
                                                                     Scott D. Storm              ORDERED.

             SDS/dam
                                                                                                 ___________________
             cc (via ECF): All Counsel                                                           Barbara Moses U.S.M.J.
                                                                                                 April 27, 2021

 HEADQUARTERS: 1300 LIBERTY BUILDING, BUFFALO, NEW YORK 14202    P: 716-849-8900  F: 716-855-0874  WWW.HURWITZFINE.COM
OFFICES IN        BUFFALO, NEW YORK    ALBANY, NEW YORK  ALBION, NEW YORK  AMHERST, NEW YORK  MELVILLE, NEW YORK
         NIAGARA FALLS, NEW YORK        PALM BEACH GARDENS, FLORIDA  TORONTO, ONTARIO  FAX/E-MAIL NOT FOR SERVICE
